Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 18, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152758(33)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                              Joan L. Larsen,
                                                                                                        Justices
          Plaintiff-Appellee,
                                                             SC: 152758
  v                                                          COA: 322108
                                                             Saginaw CC: 2013-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Auto Club Insurance Association
  to participate as amicus curiae and file an amicus brief in support of the application for
  leave to appeal is GRANTED. The amicus brief submitted on March 11, 2016, is
  accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 18, 2016